                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

1
                                                                  Mar 10, 2020
2                                                                     SEAN F. MCAVOY, CLERK




3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     AARON K.,                                  No. 4:19-cv-05044-SMJ
5
                               Plaintiff,       ORDER GRANTING PLAINTIFF’S
6                                               MOTION FOR SUMMARY
                  v.                            JUDGMENT AND DENYING THE
7                                               COMMISSIONER’S MOTION
     COMMISSIONER OF SOCIAL                     FOR SUMMARY JUDGMENT
8    SECURITY,

9                              Defendant.

10

11         Plaintiff Aaron K. appeals the Administrative Law Judge’s (ALJ) denial of

12   his application for Supplemental Security Income (SSI) benefits. He alleges that the

13   ALJ (1) improperly evaluated the evidence at step three of the sequential evaluation

14   process in determining that Plaintiff’s symptoms did not meet the criteria for

15   epilepsy, (2) improperly evaluated the opinions of a treating nurse practitioner,

16   (3) failed to consider the testimony of a lay witness regarding the nature and

17   frequency of Plaintiff’s seizures, (4) improperly discounted Plaintiff’s symptom

18   testimony, and (5) as a result of the preceding errors, conducted a flawed analysis

19   at steps four and five. The Commissioner of Social Security (“Commissioner”) asks

20   the Court to affirm the ALJ’s decision.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 1
1          Before the Court, without oral argument, are the parties’ cross-motions for

2    summary judgment, ECF Nos. 11, 13. Upon reviewing the administrative record,

3    the parties’ briefs, and the relevant authority, the Court is fully informed. For the

4    reasons set forth below, the Court agrees with Plaintiff that (1) the ALJ’s analysis

5    at step three was inadequate, (2) the ALJ’s reasons for rejecting the nurse

6    practitioner’s opinions were insufficient, and (3) the ALJ’s failure to consider the

7    lay witness testimony regarding his seizures was not harmless. The Court reserves

8    ruling on Plaintiff’s claim that the ALJ failed to articulate a defensible basis for

9    rejecting Plaintiff’s symptom testimony but remands with specific direction to

10   guide the analysis. Although these errors invalidated the ALJ’s conclusion that

11   Plaintiff did not qualify for benefits, Plaintiff’s entitlement is not clear from the face

12   of the record. Accordingly, the Court grants Plaintiff’s motion for summary

13   judgment, denies the Commissioner’s motion for summary judgment, and remands

14   for further proceedings.

15                                     BACKGROUND1

16         Plaintiff applied for benefits on April 28, 2015. AR 160–63.2 The

17   Commissioner denied Plaintiff’s application on August 17, 2015, see AR 88–90,

18
     1
19     The facts, thoroughly stated in the record and the parties’ briefs, are only briefly
     summarized here.
     2
20     References to the administrative record (AR), ECF No. 8, are to the provided page
     numbers to avoid confusion.
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 2
1    and denied it again on reconsideration, see AR 96–102. At Plaintiff’s request, a

2    hearing was held before ALJ Jesse Shumway. AR 29–65. The ALJ denied Plaintiff

3    benefits on March 14, 2018. AR 10–28. The Appeals Council denied Plaintiff’s

4    request for review on January 23, 2019. AR 1–6. Plaintiff then appealed to this

5    Court under 42 U.S.C. § 405(g). ECF No. 1.

6                            DISABILITY DETERMINATION

7           A “disability” is defined as the “inability to engage in any substantial gainful

8    activity by reason of any medically determinable physical or mental impairment

9    which can be expected to result in death or which has lasted or can be expected to

10   last for a continuous period of not less than twelve months.” 42 U.S.C.

11   §§ 423(d)(1)(A), 1382c(a)(3)(A). The decision-maker uses a five-step sequential

12   evaluation process to determine whether a claimant is disabled. 20 C.F.R.

13   §§ 404.1520, 416.920.

14          Step one assesses whether the claimant is engaged in substantial gainful

15   activities. If he is, benefits are denied. 20 C.F.R. §§ 404.1520(b), 416.920(b). If he

16   is not, the decision-maker proceeds to step two.

17          Step two assesses whether the claimant has a medically severe impairment or

18   combination of impairments. 20 C.F.R. §§ 404.1520(c), 416.920(c). If the claimant

19   does not, the disability claim is denied. If the claimant does, the evaluation proceeds

20   to the third step.

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 3
1          Step three compares the claimant’s impairment with a number of listed

2    impairments acknowledged by the Commissioner to be so severe as to preclude

3    substantial gainful activity. 20 C.F.R. §§ 404.1520(d), 404 Subpt. P App. 1,

4    416.920(d). If the impairment meets or equals one of the listed impairments, the

5    claimant is conclusively presumed to be disabled. If the impairment does not, the

6    evaluation proceeds to the fourth step.

7          Step four assesses whether the impairment prevents the claimant from

8    performing work he has performed in the past by examining the claimant’s residual

9    functional capacity, or RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). If the claimant

10   is able to perform his previous work, he is not disabled. If the claimant cannot

11   perform this work, the evaluation proceeds to the fifth step.

12         Step five, the final step, assesses whether the claimant can perform other

13   work in the national economy in view of his age, education, and work experience.

14   20 C.F.R. §§ 404.1520(f), 416.920(f); see Bowen v. Yuckert, 482 U.S. 137 (1987).

15   If the claimant can, the disability claim is denied. If the claimant cannot, the

16   disability claim is granted.

17         The burden of proof shifts during this sequential disability analysis. The

18   claimant has the initial burden of establishing a prima facie case of entitlement to

19   disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971). The

20   burden then shifts to the Commissioner to show (1) the claimant can perform other

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 4
1    substantial gainful activity, and (2) that a “significant number of jobs exist in the

2    national economy,” which the claimant can perform. Kail v. Heckler, 722

3    F.2d 1496, 1498 (9th Cir. 1984). A claimant is disabled only if his impairments are

4    of such severity that he is not only unable to do his previous work but cannot,

5    considering his age, education, and work experiences, engage in any other

6    substantial gainful work which exists in the national economy. 42 U.S.C.

7    §§ 423(d)(2)(A), 1382c(a)(3)(B).

8                                     ALJ FINDINGS

9          At step one, the ALJ found Plaintiff had not engaged in substantial gainful

10   activity. AR 15.

11         At step two, the ALJ found that Plaintiff had two medically determinable

12   severe impairments: lumbar degenerative disc disease and unspecified mixed

13   seizure disorder. Id.

14         At step three, the ALJ found that Plaintiff did not have an impairment or

15   combination of impairments that met or medically equaled the severity of a listed

16   impairment. AR 18.

17         At step four, the ALJ found that Plaintiff had an RFC sufficient to perform

18   light work as defined in 20 C.F.R. § 404.1567(b) with the following limitations: “he

19   could not climb ladders, ropes, or scaffolds, and could only occasionally perform

20   all other postural activities; he could not have concentrated exposure to extreme

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 5
1    heat; he could have no exposure to vibration or hazards (unprotected heights or

2    moving mechanical parts); and he could not operate a motor vehicle.” AR 19.

3          In reaching this determination, the ALJ gave great weight to the opinions of

4    John Morse, M.D. and Anitha Raghunath, M.D., and state medical consultant James

5    Irwin, M.D. AR 20–21. The ALJ gave little weight to the opinion of Deborah

6    Rogers, ARNP. Id.

7          At step five, the ALJ found Plaintiff could perform past relevant work as a

8    fast food worker. Id. In the alternative, the ALJ found Plaintiff could perform other

9    jobs existing in the national economy. AR 23.

10                              STANDARD OF REVIEW

11         The Court must uphold an ALJ’s determination that a claimant is not disabled

12   if the ALJ applied the proper legal standards and there is substantial evidence in the

13   record, considered as a whole, to support the ALJ’s decision. Molina v. Astrue, 674

14   F.3d 1104, 1110 (9th Cir. 2012) (citing Stone v. Heckler, 761 F.2d 530, 531 (9th

15   Cir. 1985)). “Substantial evidence ‘means such relevant evidence as a reasonable

16   mind might accept as adequate to support a conclusion.’” Id. at 1110 (quoting

17   Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)). This

18   must be more than a mere scintilla but may be less than a preponderance. Id.

19   at 1110–11 (citation omitted). If the evidence supports more than one rational

20   interpretation, the Court must uphold an ALJ’s decision if it is supported by

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 6
1    inferences reasonably drawn from the record. Id.; Allen v. Heckler, 749 F.2d 577,

2    579 (9th Cir. 1984). The Court will not reverse an ALJ’s decision if the errors

3    committed by the ALJ were harmless. Molina, 674 F.3d at 1111 (citing Stout v.

4    Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055–56 (9th Cir. 2006)). “[T]he burden

5    of showing that an error is harmful normally falls upon the party attacking the

6    agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009).

7                                        ANALYSIS

8    A.    The ALJ erred in assessing if Plaintiff met or equaled the epilepsy listing

9          Plaintiff first alleges the ALJ erred at step three of the sequential evaluation

10   process when he found Plaintiff’s impairments did not meet or medically equal

11   listing 11.02(B)—Epilepsy. ECF No. 11 at 12–14. Plaintiff claims the ALJ erred in

12   basing this conclusion on the testimony of Dr. Morse and in disregarding evidence

13   of the frequency with which Plaintiff experienced seizures. Id. The Commissioner

14   argues the ALJ did not err at step three because Plaintiff failed to produce sufficient

15   evidence to establish epilepsy under 11.02(B). ECF No. 13 at 2–8.

16         The Listing of Impairments “describes each of the major body systems

17   impairments [which are considered] severe enough to prevent an individual from

18   doing any gainful activity, regardless of his or her age, education or work

19   experience.” 20 C.F.R. § 404.1525. If a claimant meets the listed criteria for

20   disability, he or she will be found to be disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 7
1          “To meet a listed impairment, a claimant must establish that he or she meets

2    each characteristic of a listed impairment relevant to his or her claim.” Tackett, 180

3    F.3d at 1099 (emphasis in original); 20 C.F.R. § 404.1525(d). “To equal a listed

4    impairment, a claimant must establish symptoms, signs and laboratory findings ‘at

5    least equal in severity and duration’ to the characteristics of a relevant listed

6    impairment . . . .” Tackett, 180 F.3d at 1099 (emphasis in original) (quoting 20

7    C.F.R. § 404.1526(a)). “Listed impairments are purposefully set at a high level of

8    severity because ‘the listings were designed to operate as a presumption of disability

9    that makes further inquiry unnecessary.’” Kennedy v. Colvin, 738 F.3d 1172, 1176

10   (9th Cir. 2013) (quoting Sullivan v. Zebley, 493 U.S. 521, 532 (1990)).

11         The claimant bears the burden of establishing the impairment (or

12   combination of impairments) meets or equals the criteria of a listed impairment.

13   Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005). However, “[a]n ALJ must

14   evaluate the relevant evidence before concluding that a claimant’s impairments do

15   not meet or equal a listed impairment. A boilerplate finding is insufficient to support

16   a conclusion that a claimant’s impairment does not do so.” Lewis v. Apfel, 236

17   F.3d 503, 512 (9th Cir. 2001) (citing Marcia v. Sullivan, 900 F.2d 172, 176 (9th

18   Cir. 1990)).

19         Plaintiff contends the ALJ erred in assessing whether his symptoms met or

20   equaled listing 11.02(B), establishing presumptive disability on the basis of

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 8
1    “dyscognitive seizures”3 that have occurred “at least once a week for at least 3

2    consecutive months . . . despite adherence to prescribed treatment.” 20 C.F.R. § Pt.

3    404, Subpt. P, App. 1 § 11.02(B). The ALJ concluded Plaintiff had failed to

4    establish disability under listing 11.02(B) because an EEG4 and MRI5 conducted in

5    2012 were negative for seizure activity, relying on the testimony of Dr. Morse that

6    this would be “quite unusual for someone with significant epilepsy.” AR 18. The

7    ALJ also noted that while several of Plaintiff’s medical providers noted a diagnosis

8    of epilepsy, Dr. Raghunath, Plaintiff’s treating neurologist, had not expressly

9    diagnosed epilepsy. Id. The ALJ also credited Dr. Morse’s testimony that there was

10   no clinical evidence of seizures occurring weekly for a three-month period, as

11   required by the listing. AR 19.

12         The Court finds the ALJ erred in assessing whether Plaintiff’s symptoms

13   satisfied the criteria of listing 11.02(B). To begin, the Court finds the ALJ erred in

14   assigning “great weight” to the opinions of Dr. Morse in concluding Plaintiff did

15   not meet or equal the criteria. As Plaintiff correctly observes, Dr. Morse was not a

16

17
     3
       The regulations provide “Dyscognitive seizures are characterized by alteration of
18   consciousness without convulsions or loss of muscle control. During the seizure,
     blank staring, change of facial expression, and automatisms (such as lip smacking,
19   chewing or swallowing, or repetitive simple actions, such as gestures or verbal
     utterances) may occur.” 20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 11.00(H)(1)(b).
     4
20     Electroencephalography
     5
       Magnetic resonance imaging
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 9
1    neurologist, but rather an expert in internal medicine. See AR 17 (ALJ describing

2    Dr. Morse as “a medical expert in internal medicine.”). Indeed, during his

3    testimony, Dr. Morse testified “I’m not a – I’m not a neurologist, I’m being very

4    honest with you. I have difficulty identifying petit mal seizures because it’s such a

5    gray symptom complex that it could be due to so many other things.” AR 41. In

6    light of this self-admitted weakness in identifying the impairment Plaintiff is alleged

7    to suffer from, the Court finds the ALJ erred in assigning what appears to be

8    dispositive weight to Dr. Morse’s opinion.

9          This error was compounded by the ALJ’s overreliance on test results from an

10   MRI and EEG, both conducted in 2012, which were apparently negative for seizure

11   activity. See AR 18. Specifically, the ALJ concluded “the [Plaintiff]’s EEG and

12   MRI were negative, and that would be quite unusual for someone with significant

13   epilepsy.” Id. The ALJ wrote Dr. Morse merely “pointed out” the significance of

14   the negative EEG and MRI results, but if the ALJ reached this conclusion from an

15   independent source of medical expertise, that is not clear from the record. Id. During

16   the hearing, immediately after testifying that he lacked specific expertise in the field

17   of neurology and struggled to diagnose petit mal seizures, Dr. Morse testified “I

18   think the negative EEG is a very important finding.” AR 41.

19         Plaintiff points to credible evidence that this reliance was misplaced.

20   Although the ALJ appears to have given significant weight to the negative EEG

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 10
1    finding from years before Plaintiff applied for benefits, mentioning it first in his

2    analysis, the Commission does not require EEG findings to satisfy the criteria for a

3    neurological listing and will not pay to administer such an examination. 20 C.F.R.

4    § Pt. 404, Subpt. P, App. 1 § 11.00(H)(5). Moreover, Plaintiff cites the medical

5    literature providing that “[t]he EEG can be repeatedly normal in someone with

6    epilepsy . . . .” Carl E. Stafstrom and Lionel Carmant, Seizures and Epilepsy: An

7    Overview for Neuroscientists, Cold Springs Harbor Perspectives in Medicine 4

8    (June    2015),   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4448698/           (last

9    visited March 7, 2020).6 That same publication advises “[t]he diagnosis of epilepsy

10   is based on clinical information and the EEG should be regarded as confirmatory,

11   not diagnostic” as “[t]he standard teaching is ‘treat the patient, not the EEG.’” Id.

12           It is not clear from the ALJ’s decision whether he assigned disproportionate

13   weight to the negative EEG or Dr. Morse’s potentially incorrect interpretation of its

14   significance. That the ALJ identified these findings first in concluding Plaintiff had

15
     6
16     Though judicial review of the ALJ’s decision is generally limited to the
     administrative record, in certain cases, including where the Court is tasked with
17   evaluating “complex medical questions,” the Court may consider extrinsic
     evidence. See Opeta v. Nw. Airlines Pension Plan for Contract Employees, 484 F.3d
18   1211, 1217 (9th Cir. 2007) (quoting Quesinberry v. Life Ins. Co. of N. Am., 987 F.2d
     1017, 1027 (4th Cir. 1993)). The Court does not attach dispositive weight to the
19   medical literature on which Plaintiff relies; that is, the Court does not decide
     Plaintiff has met the listing criteria. Rather, the Court considers this extrinsic
20   evidence only insofar as it suggests the ALJ assigned disproportionate weight to the
     negative EEG result.
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 11
1    not satisfied the listing criteria gives rise to the inference the ALJ gave the EEG too

2    much weight. See AR 18. And if the ALJ was aware of the limited diagnostic value

3    of a negative EEG in assessing epilepsy, he did not say so on the record. Because

4    this error could have resulted in the ALJ’s incorrectly denying Plaintiff’s

5    application for benefits based on an erroneous or incomplete evaluation of the

6    medical evidence, see Lewis, 236 F.3d at 512, the Court cannot find the error

7    harmless. Molina, 674 F.3d at 1111.

8          The ALJ also noted that in June 2015, Dr. Raghunath diagnosed Plaintiff with

9    “[c]omplex partial seizures with secondary general seizures” and did not expressly

10   identify his condition as “epilepsy.” AR 302. But while Dr. Raghunath’s chart notes

11   distinguished between Plaintiff’s history of “grand mal” seizures and “petit mal”

12   seizures, she wrote the purpose of Plaintiff’s visit was to “establish care for

13   epilepsy” and described Plaintiff as having a “[history of] complex partial epilepsy

14   with secondary convulsive epilepsy.” Id. And in chart notes during Plaintiff’s

15   follow-up visits, Dr. Raghunath generally described Plaintiff’s condition as

16   “epilepsy.” See, e.g., AR 339 (noting on April 5, 2016 that “Aaron K[.] is . . . here

17   for a follow up of epilepsy.”); AR 355 (noting same on December 20, 2016). The

18   listings themselves distinguish between various types of “epilepsy.” See generally

19   20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 11.02. The Commissioner points to no

20   occasion on which Dr. Raghunath attributed Plaintiff’s seizures to another disorder

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 12
1    or ruled out epilepsy. Accordingly, the Court finds the ALJ erred in attaching

2    particular significance to Dr. Raghunath’s specific choice of language in describing

3    Plaintiff’s seizure disorder.

4          Finally, the ALJ concluded that “with no clinical observations or other

5    evidence of any petit mal seizures, it is not established that [Plaintiff] has at least

6    one per week, as required by the listing.” AR 18. Plaintiff appears to concede that

7    there was no clinical observation of seizure activity in the record before the ALJ,

8    but points to consistent reports of frequent seizures throughout the record. See ECF

9    No. 11 at 14 (citing AR 339, 350, 352, 356, 394 & 407). The ALJ appeared to

10   conclude that the absence of clinical observations of seizures was dispositive, and

11   if so, that conclusion was error. See AR 18. Given the transient nature of seizures,

12   and the intermittent frequency with which Plaintiff reported suffering them, it is

13   hardly surprising that one never occurred during the time Plaintiff happened to be

14   with one of his doctors.

15         The Commissioner is, of course, correct that a claimant’s own symptom

16   testimony or testimony of a lay witness is insufficient to make up for “a missing or

17   deficient sign or laboratory finding to raise the severity of [an] impairment(s) to that

18   of a listed impairment.” ECF No. 13 at 4 (citing 20 C.F.R. § 404.1529(d)(3)). If the

19   medical record was replete with negative diagnostic evaluations ruling out epilepsy

20   or long-term observations of Plaintiff without a single seizure, the absence of

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 13
1    clinical evidence might have been sufficient to establish that Plaintiff’s seizure

2    frequency did not meet the listing’s criteria. See 20 C.F.R. § 404.1529(d)(3). But

3    the ALJ did not reach that conclusion, and the Court’s review of the record indicates

4    he would not have been able to do so. Accordingly, the Court finds the ALJ erred

5    by assigning disproportionate weight to the absence of clinical observations of

6    seizure activity.

7          This error, too, might have been harmless had the record simply contained no

8    evidence of seizure activity, or far too little to satisfy the listing criteria. However,

9    the record before the ALJ contained consistent reports of seizures frequent enough

10   to render Plaintiff presumptively disabled. See AR 339. To be sure, many of these

11   reports came from Plaintiff, but that is hardly surprising given the relative lack of

12   outward signs resulting from a dyscognitive seizure. See 20 C.F.R. § Pt. 404, Subpt.

13   P, App. 1 § 11.00(H)(1)(b). While the ALJ found Plaintiff’s testimony regarding

14   the frequency of his seizures inconsistent and therefore assigned reduced weight to

15   it, as explained below, the Court remands with direction that the ALJ reconsider

16   that conclusion. Accordingly, the Court cannot find the ALJ’s error in assigning

17   disproportionate weight to the absence of clinical findings harmless. To the

18   contrary, the record suggests this error may have resulted in the ALJ improperly

19   denying Plaintiff’s request for benefits.

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 14
1    B.    The ALJ erred in discounting nurse practitioner Rogers’s opinions

2          Plaintiff also contends the ALJ erred in discounting the opinions of Deborah

3    Rogers, ARNP. See ECF No. 11 at 10–11. Rogers opined that Plaintiff was disabled

4    and, among other things, would be required to lie down during the day and would

5    miss four or more days of work per month. AR 410–11. The ALJ assigned Rogers’s

6    opinions “little weight” because they were memorialized in a check-box format

7    “with little explanation for her extreme limitations,” were inconsistent with her own

8    treating notes reflecting improvement in Plaintiff’s condition with sobriety, and

9    were inconsistent with the opinions of Drs. Morse, Irwin, and Raghunath. AR 21.

10         An ALJ may consider “other source” testimony from medical sources such

11   as nurse practitioners, physicians’ assistants, and counselors. 20 C.F.R.

12   § 404.1513(d)(1).7 Testimony from “other sources” regarding a claimant’s

13   symptoms or how an impairment affects his or her ability to work is competent

14   evidence and cannot be disregarded without comment. See Dodrill v. Shalala, 12

15   F.3d 915, 918–19 (9th Cir. 1993) (discussing friend and family lay witnesses, also

16   listed as other sources under 20 C.F.R. § 404.1513(d)). If an ALJ chooses to

17   discount testimony of such a witness, the ALJ must provide “reasons that are

18   germane to each witness” and may not simply categorically discredit the testimony.

19
     7
20    The Court applies the regulations as written at the time Plaintiff’s application for
     benefits was filed.
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 15
1    Id. at 919.

2          Further, the ALJ may reject the opinions of a provider where those

3    conclusions are memorialized only in “check-off reports that [do] not contain any

4    explanation of the bases” for the provider’s assessments. Crane v. Shalala, 76

5    F.3d 251, 253 (9th Cir. 1996). However, a conclusory opinion that is “based on

6    significant experience” with a claimant and is “supported by numerous records” is

7    entitled to greater weight than an otherwise unsupported and unexplained check-

8    box form. Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014).

9          The ALJ rejected nurse practitioner Rogers’s opinion in a single terse

10   paragraph, describing her opinion as “speculative” and generally “inconsistent”

11   with her own treatment notes and the opinions of the medical doctors in the record.

12   AR 21. To begin, the ALJ erred in failing to explain how Rogers’s opinion was

13   speculative to a greater degree than any other predictive medical estimate regarding

14   the effect of an individual’s impairment. See Dodrill, 13 F.3d at 919 (requiring

15   germane reasons to reject opinions of other source). Second, having reviewed the

16   record, the Court cannot agree with the ALJ that the format in which Rogers’s

17   conclusions were memorialized was a germane reason to reject them. See AR 410–

18   11. Though Rogers’s most significant conclusions—for example, that Plaintiff

19   could be expected to miss four or more days of work per month—were

20   communicated by checking one of several options on the form the ALJ cited,

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 16
1    Rogers used nearly every available line on the two-page form to explain those

2    opinions. See id. Thus, to the extent Rogers’s opinions were not explained at length,

3    it would seem to be the fault of the form she used, which she was asked to complete

4    by Plaintiff’s attorney. See AR 411. And in light of Nurse Rogers’s fairly extensive

5    treating relationship with Plaintiff, the Court cannot find that her opinions lacked a

6    substantial basis in the medical record. See generally AR 331–409; see also Crane,

7    76 F.3d at 253; Garrison, 759 F.3d at 1013.

8          The ALJ also described Rogers’s opinions as “inconsistent” with her own

9    chart notes demonstrating that Plaintiff’s condition improved with sobriety. AR 21.

10   But the ALJ did not identify which portions of Rogers’s disability opinions were

11   inconsistent with the fact that Plaintiff fared better when he was not drinking, nor

12   can the Court infer to which of those opinions the ALJ might have been referring.

13   The ALJ also found Rogers’s opinions at odds with those of Drs. Morse, Irwin, and

14   Raghunath. AR 21. In this regard the ALJ gave virtually no explanation, failing to

15   identify a single one of Rogers’s opinions that conflicted with those of the medical

16   doctors. Id. The Court will not supply this explanation on the ALJ’s behalf. In short,

17   the ALJ’s perfunctory rejection of Rogers’s opinion—which was premised on a

18   substantial treating relationship with Plaintiff—was error requiring remand.

19   Dodrill, 13 F.3d at 918–19.

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 17
1    C.    The ALJ’s failure to address Ms. Montgomery’s seizure questionnaire
           was not harmless
2
           Plaintiff also assigns error to the ALJ’s failure to address the significance of
3
     a “seizure questionnaire” completed by Plaintiff’s girlfriend describing the nature
4
     and frequency of Plaintiff’s seizures. See AR 243–47. The Commissioner appears
5
     to concede the ALJ did not engage with the seizure questionnaire or assess its
6
     importance, yet contends the error was harmless. See ECF No. 13 at 15–16.
7
           The Commissioner contends the ALJ properly evaluated the conclusions of
8
     the medical providers, most notably Dr. Morse, and in finding Plaintiff’s seizures
9
     did not satisfy the listing criteria for epilepsy, essentially rendered Ms.
10
     Montgomery’s observations of Plaintiff’s seizures moot. Id. at 15. But as set out
11
     above, the ALJ’s evaluation of Dr. Morse’s and nurse practitioner Rogers’s
12
     opinions with regard to Plaintiff’s epilepsy was undermined by harmful errors.
13
     Particularly as to the frequency with which Plaintiff suffered seizures, Ms.
14
     Montgomery’s observations could have provided a substantial basis in evidence to
15
     find Plaintiff met the listing criteria. The Court cannot therefore agree that the ALJ’s
16
     failure to address the seizure questionnaire was harmless.
17
           The Commissioner also contends that because the ALJ rejected Plaintiff’s
18
     descriptions of his own symptom testimony, which were similar to Ms.
19
     Montgomery’s, the ALJ’s justification for discounting Plaintiff’s testimony applied
20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 18
1    to Ms. Montgomery’s observations. Id. at 16 (citing Valentine, 574 F.3d at 694).

2    Even if the Court were to determine that the ALJ did not err in assessing Plaintiff’s

3    symptom testimony, the Court concludes the seizure questionnaire could have

4    contributed to the ALJ’s decision as to whether Plaintiff satisfied the epilepsy

5    criteria, and the Court cannot find the failure to evaluate this evidence harmless.

6    D.    The Court reserves ruling on whether the ALJ erred in evaluating
           Plaintiff’s symptom testimony
7
           Next, Plaintiff assigns error to the ALJ’s decision to discount Plaintiff’s own
8
     subjective symptom testimony. ECF No. 11 at 15–19. The Commissioner contends
9
     the ALJ properly discounted Plaintiff’s symptom testimony because it was
10
     inconsistent and incompatible with Plaintiff’s self-reported level of activity. ECF
11
     No. 15 at 10–15.
12
           Where a claimant presents objective medical evidence of impairments that
13
     could reasonably produce the symptoms complained of, an ALJ may reject the
14
     claimant’s testimony about the severity of his symptoms only for “specific, clear
15
     and convincing reasons.” Burrell v. Colvin, 775 F.3d 1133, 1137 (9th Cir. 2014).
16
     The ALJ’s findings must be sufficient “to permit the court to conclude that the ALJ
17
     did not arbitrarily discredit claimant’s testimony.” Tommasetti v. Astrue, 533 F.3d
18
     1035, 1039 (9th Cir. 2008). General findings are insufficient. Lester v. Chater, 81
19
     F.3d 821, 834 (9th Cir. 1995). In evaluating the claimant’s credibility, the “ALJ
20
     may weigh inconsistencies between the claimant’s testimony and his or her conduct,
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 19
1    daily activities, and work record, among other factors.” Bray, 554 F.3d at 1227. The

2    Court may not second guess the ALJ’s credibility findings that are supported by

3    substantial evidence. Tommasetti, 533 F.3d at 1039.

4           The ALJ rejected Plaintiff’s symptom testimony for several reasons. First,

5    the ALJ noted inconsistency between Plaintiff’s testimony regarding the frequency

6    of his seizures and his statements to providers. See AR 20. The ALJ highlighted

7    incongruity between Plaintiff’s statement that he had never gone a week without a

8    seizure and his February 2017 statement to Dr. Raghunath that he had experienced

9    no seizures in six months and no severe seizures in a year. AR 626. The ALJ also

10   identified inconsistencies between Plaintiff’s statement that he generally had five

11   seizures per week and his statements in June 2015 that he had gone a month without

12   a seizure as well as in 2016 when he reported the frequency decreasing to three per

13   month for the preceding two months. AR 20. (citing AR 302, AR 356). Given the

14   other deficiencies identified in the ALJ’s decision requiring remand, the Court need

15   not determine at this time whether these ostensibly scattered inconsistencies

16   constituted a clear and convincing basis to reject Plaintiff’s testimony regarding

17   how frequently he suffered seizures. On remand, the ALJ shall reevaluate this

18   conclusion, particularly in light of the otherwise apparently consistent reports of

19   between two and twelve seizures per week. See, e.g., AR 339, 407.

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 20
1          Second, the ALJ also observed that Plaintiff’s symptom testimony was

2    inconsistent with his “reasonably high-functioning activities of daily living.”

3    AR 20. Specifically, the ALJ thought Plaintiff’s testimony that he “basically just

4    sits and watches TV or naps” was incompatible with his self-assessed “function

5    report” that he lives alone, cares for his pets, makes simple meals, does laundry,

6    does dishes, vacuums, shops, and manages his financial accounts. Id. (citing

7    AR 221–32). The ALJ appears to have taken literally Plaintiff’s testimony during

8    the hearing that he does not “do anything” or “go out” because he fears he may

9    experience a dyscognitive seizure, and therefore sits on his couch and watches

10   television. AR 44. Having reviewed the transcript, the Court finds the ALJ put too

11   much stock in this apparently off-hand remark; it is not clear that Plaintiff meant

12   this statement literally, and its inconsistency with Plaintiff’s statements to doctors

13   that he engages in fairly minimal requirements of daily living is not a clear and

14   convincing reason to discount his testimony. Burrell, 775 F.3d at 1137.

15         More importantly, that Plaintiff engages in these basic daily living activities

16   is not incompatible with his claimed disability. As the Ninth Circuit has observed,

17   ALJs are often too quick to conclude that a claimant’s ability to sustain the minimal

18   requirements of daily living precludes the claimant from being unable to obtain

19   gainful employment. Garrison, 759 F.3d at 1016 (“[I]mpairments that would

20   unquestionably preclude work and all the pressures of a workplace environment

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 21
1    will often be consistent with doing more than merely resting in bed all day.”); see

2    also Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (“The critical differences

3    between activities of daily living and activities in a full-time job are that a person

4    has more flexibility in scheduling the former than the latter, can get help from other

5    persons . . . , and is not held to a minimum standard of performance, as she would

6    be by an employer. The failure to recognize these differences is a recurrent, and

7    deplorable, feature of opinions by administrative law judges in social security

8    disability cases.” (citations omitted)).

9          The ALJ appears to have concluded that because Plaintiff was capable of

10   more than sitting on the couch and watching television, he was able to perform his

11   past work as a service worker. AR 20. “The Social Security Act does not require

12   that claimants be utterly incapacitated to be eligible for benefits.” Fair v. Bowen,

13   885 F.2d 597, 603 (9th Cir. 1989). From the ALJ’s decision, it is unclear whether

14   he would have been satisfied with anything less.8 On remand, such a conclusion,

15
     8
16     The record also provides an equally unacceptable alternative for the ALJ’s
     rejection of Plaintiff’s symptom testimony. In an apparently offhand remark after
17   articulating the two bases to reject Plaintiff’s symptom testimony the Court now
     rejects, the ALJ remarked Plaintiff’s “weak, inconsistent work history before the
18   alleged onset date of disability also suggests the explanation for his ongoing
     unemployment is likely something other than his current medical conditions.”
19   AR 20.

20   The ALJ need not articulate clear and convincing reasons for rejecting a Plaintiff’s
     symptom testimony if he finds evidence of “malingering,” defined as the
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 22
1    articulated as it was by the ALJ, will not serve as a “specific, clear and convincing

2    reason[]” for rejecting Plaintiff’s symptom testimony. Burrell, 775 F.3d at 1137.

3    E.    The Court need not evaluate the ALJ’s steps four and five analyses

4          Given the deficiencies in the ALJ’s decision identified above, the Court need

5    not evaluate the ALJ’s conclusions at steps four and five, which will necessarily

6    depend on the outcome of the preceding steps.

7    F.    Remand, rather than an award of benefits, is appropriate

8          In light of the errors identified above, further proceedings are clearly

9    necessary. Though there is certainly substantial evidence to support Plaintiff’s

10   entitlement to benefits, that conclusion is not “clear from the record.” Garrison, 759

11   F.3d at 1019. Accordingly, the Court remands this matter to the ALJ for further

12   proceedings consistent with this Order, rather than simply awarding benefits.

13

14
     “intentional production of false or grossly exaggerated physical or psychological
15   symptoms, motivated by external incentives such as . . . avoiding work [or]
     obtaining financial compensation . . . .” United States v. Wilbourn, 336 F.3d 558,
16   559 (7th Cir. 2003) (citing American Psychiatric Association, Diagnostic and
     Statistical Manual of Mental Disorders 739 (rev. 4th ed. 2000)).
17
     The ALJ found Plaintiff’s impairments could reasonably be expected to produce the
18   symptoms complained of. AR 20. Interpreted generously, therefore, the ALJ’s
     comment regarding a potential alternative reason for Plaintiff’s lack of gainful
19   employment—his “weak, inconsistent work history”—was a noncommittal way of
     saying he suspected Plaintiff of malingering. The ALJ had the authority to formally
20   make such a finding but chose not to. Accordingly, the Court disregards this remark
     entirely.
     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 23
1                                     CONCLUSION

2          For the reasons set forth above, IT IS HEREBY ORDERED:

3          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, is

4                 GRANTED.

5          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 13, is

6                 DENIED.

7          3.     The Clerk’s Office shall ENTER JUDGMENT in favor of

8                 PLAINTIFF and thereafter CLOSE the file.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel.

11         DATED this 10th day of March 2020.

12
                        _______________________________
13                      SALVADOR MENDOZA, JR.
                        United States District Judge
14

15

16

17

18

19

20

     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING THE COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT - 24
